Exhibit 10.5
FIRST AMENDMENT TO LEASE AGREEMENT
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
as of this 30 day of May, 2008 (the “Execution Date”), by and between BMR-9920
BELWARD CAMPUS Q LLC, a Rhode Island limited liability company (“Landlord,”
f.k.a. GP Rock One, L.L.C.), and NOVAVAX, INC., a Delaware corporation
(“Tenant”).
RECITALS
     A. WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated as of May 7, 2007 (as the same may have been amended, supplemented or
otherwise modified from time to time, the “Lease”), whereby Tenant leases
certain premises (the “Premises”) from Landlord at 9920 Belward Campus Drive in
Rockville, Maryland (the “Building”);
     B. WHEREAS, Tenant has performed certain Alterations to the Premises;
     C. WHEREAS, Landlord and Tenant desire to extend the Lease Term; and
     D. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
     2. Extension of Lease Term. The Lease Term is hereby extended until
January 31, 2018. The period from February 1, 2013, through January 31, 2018, is
referred to herein as the “Extension Term.” Base Rent for the Extension Term,
calculated in accordance with Section 3(b) of this Amendment, shall increase in
accordance with Section 2.C of the Lease.
     3. Allowance for Alterations.
          a. Landlord shall reimburse Tenant for up to Three Million Dollars
($3,000,000) (the “Allowance”) for Tenant’s construction of Alterations, to the
extent completed in conformity with the Lease, Tenant’s permitted use and
applicable laws. The Allowance may be applied to the costs of (i) construction
and installation of HVAC, (ii) space planning, architect, engineering and other
related services performed by third parties unaffiliated with Tenant, (iii)
building permits and other taxes, fees, charges and levies by governmental
authorities for permits or for inspections of the Alterations, and (iv) costs
and expenses for labor, material, equipment and fixtures. In no event shall the
Allowance be used for (v) the cost of work that is not authorized by plans
approved in writing by Landlord, (w) payments to Tenant or any affiliates of
Tenant, (x) the purchase of any furniture, personal property or other
non-building system equipment, (y) costs resulting from any default by Tenant of
its obligations under the Lease or (z) costs that are recoverable by Tenant from
a third party (e.g., insurers, warrantors, or tortfeasors). Landlord
acknowledges that it has reviewed and approved the following construction
documents: interior renovation drawings prepared by Jacobs Engineering dated
August 24, 2007, consisting of fifteen (15) drawing sheets.

 



--------------------------------------------------------------------------------



 



          b. Each monthly installment of Base Rent shall be increased to include
an amount equal to the monthly payment necessary to amortize the amount of the
Allowance disbursed by Landlord in accordance with this Amendment over the
remainder of the Lease Term (as extended by this Amendment) at a rate of eleven
percent (11%). The amount by which Base Rent shall be increased shall be
determined (and Base Rent shall be increased accordingly) as of the TI Deadline,
with Tenant paying (on the next succeeding day that Base Rent is due under the
Lease (the “TI True-Up Date”)) any underpayment of the further adjusted Base
Rent for the period beginning on the Execution Date and ending on the TI True-Up
Date.
          c. Tenant shall have until the date that is the earlier of (i) six
(6) months after the Execution Date and (ii) three (3) months after the issuance
to Tenant of a certificate of occupancy for the Premises as required by
Section 3(e) below to expend the unused portion of the Allowance, after which
date Landlord’s obligation to fund such costs shall expire.
          d. Upon submission by Tenant to Landlord of (i) a statement (an
“Advance Request”) setting forth the total amount of the Allowance requested,
(ii) a summary of the Alterations performed using AIA standard form Application
for Payment (G 702) executed by the general contractor and by the architect and
(iii) lien releases from the general contractor and each subcontractor and
material supplier with respect to the Alterations performed that correspond to
the Advance Request, then Landlord shall, within thirty (30) days following
receipt by Landlord of an Advance Request and the accompanying materials
required by this Section 3(d), pay to the applicable contractors, subcontractors
and material suppliers or Tenant (for reimbursement for payments made by Tenant
prior to the Execution Date to such contractors, subcontractors or material
suppliers) the amount of costs set forth in such Advance Request; provided,
however, that any Advance Request under this Section 3(d) shall be subject to
the payment limits set forth in Section 3(a) of the Lease.
          e. Prior to Landlord paying any portion of the Allowance to Tenant,
Tenant shall deliver to Landlord (i) a certificate of occupancy for the Premises
suitable for the permitted use and (ii) a Certificate of Substantial Completion
in the form of the American Institute of Architects document G704, executed by
the project architect and the general contractor.
     4. Insurance. Section 6.2 of the Lease Addendum is hereby replaced in its
entirety with the following:
Property Insurance. Landlord shall carry, and Tenant shall reimburse Landlord
for the cost thereof within thirty (30) days after receipt of an invoice
therefor, property insurance insuring against fire, vandalism, malicious
mischief and such other hazards as are from time to time included in a standard
extended coverage endorsement, insuring the Premises in an amount equal to the
full replacement value of the Premises (with an agreed amount endorsement,
excluding land value, landscaping, foundation and excavation costs, and costs of
underground flues, pipes and drains), together with rental interruption
insurance in an amount equal to twelve (12) months fixed base rental and real
estate tax payments, and insuring the betterments and improvements made to the
Premises. Tenant agrees to carry, at its sole cost and expense, insurance
insuring against loss or damage to all trade fixtures, furnishings and equipment
owned by Tenant and located on or within the Premises, in an amount equal to the
full replacement value thereof.

2



--------------------------------------------------------------------------------



 



     5. Condition of Premises. Tenant acknowledges that (a) it is in possession
of and is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease or this Amendment to the contrary, agrees to
take the same in its condition “as is” as of the Execution Date, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s continued occupancy or to pay for any improvements to the
Premises, except for the Allowance.
     6. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment and
agrees to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.
     7. No Default. Each party represents, warrants and covenants that, to the
best of its knowledge, neither Landlord nor Tenant is in default of any of its
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
     8. Effect of Amendment. Except as modified by this Amendment, the Lease and
all the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the
Execution Date, the term “Lease” as used in the Lease shall mean the Lease, as
modified by this Amendment.
     9. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.
     10. Counterparts. This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

3



--------------------------------------------------------------------------------



 



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

          LANDLORD:

BMR-9920 BELWARD CAMPUS Q LLC,
a Rhode Island limited liability company
     By:   /s/ Gary A. Kreitzer         Name:   Gary A. Kreitzer        Title:  
Executive V.P.        TENANT:

NOVAVAX, INC.,
a Delaware corporation
      By:   /s/ L. Stigliano         Name:   L. Stigliano        Title:   VP,
CFO       

 